Case 2:19-cv-00240-AKK Document 20-2 Filed 09/15/20 Page 1 of 5            FILED
                                                                  2020 Sep-15 PM 06:37
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




                   EXHIBIT B
     GASP’S PROPOSED CASE MANAGEMENT PLAN
      Case 2:19-cv-00240-AKK Document 20-2 Filed 09/15/20 Page 2 of 5




              IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

UNITED STATES OF           )
AMERICA, and the           )
JEFFERSON COUNTY BOARD     )
OF HEALTH,                 )
                           )
      Plaintiffs,          )
                           )
      and                  )
                           )
GASP                       )
                           )
      Intervenor-Plaintiff )                Case No. 2:19-cv-00240-AKK
v.                         )
                           )
DRUMMOND COMPANY, INC., )
d/b/a ABC COKE,            )
                           )
      Defendant.           )


     [Gasp’s Proposed] CASE MANAGEMENT PLAN AND ORDER

     This Court recently ordered that the parties confer and submit a joint case

management plan by September 15, 2020. Dkt. 17. The Court further instructed

that all discovery be completed by November 30 and the Intervenors brief in

opposition to the consent decree is due December 7, 2020. Dkt. 17. Replies to

that brief are due December 15, 2020. Dkt. 17. This Plan governs further

proceedings in this action unless modified for good cause shown. It is hereby

ORDERED as follows:
    Case 2:19-cv-00240-AKK Document 20-2 Filed 09/15/20 Page 3 of 5




1. Answer to Complaint: Since Defendant has had an almost exact replica of

   Plaintiff-Intervenor’s complaint for a year-and-a-half, it will answer the

   complaint in intervention within 10 days of the entry of this case

   management plan.

2. Discovery: All discovery is to be commenced in time to be completed by

   November 30th. The parties are directed to Appendix IV, which outlines the

   court’s procedures for resolving discovery disputes.

3. Electronically Stored Information: To the extent it exists, relevant, non-

   privileged electronically stored information (ESI) will be produced by the

   parties in either PDF or hardcopy format, to enable the parties to exchange

   discoverable information without undue burden or costs. A requesting party

   may obtain relevant, non-privileged, electronic information in a format other

   than PDF or hardcopy only upon agreement by the parties or a showing of

   substantial need to the court for such information in that format. The parties

   agree to the entry of an order regarding claims of privilege or of protection

   with respect to the inadvertent production of any privileged material that will

   allow the producing party to claw back such inadvertently produced

   document and will further require that such party produce a privilege log as

   to any such document.

4. Limitations on Interrogatories: Maximum of 25 interrogatories (including
   Case 2:19-cv-00240-AKK Document 20-2 Filed 09/15/20 Page 4 of 5




  discrete subparts) by each party to any other party. Responses are due 15

  days after service.

5. Limitations on Requests for Production: Maximum of 40 requests for

  production (including discrete subparts) to any other party. Responses are

  due 15 days after service.

6. Limitations on Requests for Admission: Maximum of 30 requests for

  admission by each party to any other party. Responses are due 15 days after

  service.

7. Limitations on Depositions: Maximum of 6 depositions by Gasp, 2

  depositions by defendant, and 2 depositions each by the United States and

  Jefferson County Board of Health. Each deposition is limited to a maximum

  of 8 hours, with 1 hour reserved for questioning by the attorney representing

  the witness, unless extended by agreement of the parties or order of the

  court.

8. Reports from retained experts under Fed. R. Civ. P. 26(a)(2): Due from

  Gasp by November 2nd. Any Rebuttal Reports by any of the Settling Parties

  are due November 13th. Any Rebuttal Report by Gasp due by November

  20th.

DONE this               day of           , 2020.
Case 2:19-cv-00240-AKK Document 20-2 Filed 09/15/20 Page 5 of 5




                                ABDUL K. KALLON
                            UNITED STATES DISTRICT JUDGE
